DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 has been amended to include the features of former Claim 2.   As for the introductory gas stream, Claim 1 requires that the introductory stream includes a gas stream containing a sulfur compound (that can consisting of COS, CS2, SO2 and elemental sulfur) or carbon monoxide or a combination of a sulfur compound and carbon monoxide.  Claim 3 is newly amended. 
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
The remarks on pages 5-6 argue the following:

Cimini relates to a process for the catalytic production of hydrogen (H2) from hydrogen sulfide (H2S) and carbon monoxide (CO). See, e.g., Cimini, Abstract. For example, Cimini discloses that the water gas shift analog reaction is the most common pathway for production of hydrogen from H2S. See, e.g., id. at col. 5, lines 55-60. In addition to Ho, the water gas shift analog reaction of H2S also produces carbonyl sulfide (COS). Jd. Cimini further discloses that, COS produced in the water gas shift analog reaction of H2S and CO is of little demand and is, therefore eliminated via reaction or combustion with oxygen to produce carbon dioxide (CO2) and elemental sulfur. See, e.g., id col. 6, lines 11-24. In Cimini, the water gas shift analog reaction of H2S and CO to produce H2 and COS is catalyzed by a catalyst having alumina or silica supported sulfided iron tungstate, nickel cobalt molybdate, cobalt molybdate, nickel tungstate, and a magnesium aluminate. See, e.g., id. at col. 

	The remarks are respectfully contended.  It seems that the first argument in this section is that COS is produced in the Cimini reference and is not a reactant.  This was recognized in the rejection to former claim 2 and the Angelini reference was provided to supplement the other references to show that a typical stream used in the same way is known to include COS, CS2 along-side H2S and CO.  The claims as written require some of these compounds to enter a reaction zone, which meet this feature of the claim.

	The remarks on page 6, then argue the following:
Moreover, while Cimini discloses that the combustion of COS may be achieved over y- alumina, the y-alumina is not part of a catalyst composition used for a hydrolysis process and “comprising ... at least 7.5 wt.% molybdenum, and at least 2.75 wt.% cobalt, and wherein each wt.% is based on the total weight of the catalyst composition and the metal as an oxide regardless of its actual form,” as recited in claim 1. See, e.g., id. at col. 8, lines 59-65. That is, the y-alumina of Cimini is not mixed/co-mulled with molybdenum and cobalt. Therefore, Cimini fails to teach or fairly suggest “a hydrolysis process, comprising: introducing a gas stream comprising a sulfur compound selected from the group of compounds consisting of carbonyl sulfide (COS), carbon disulfide (CS2), sulfur dioxide (SO2), and elemental sulfur (Sx), or carbon monoxide, or a combination of the sulfur compound and 

	The remarks are respectfully not persuasive.  Cimini teaches use of alumina and it was recognized in the last action that the form of alumina used in Cimini was not specifically stated to be y-alumina.  For that feature, Yang was relied upon.  
	As to the mixing/co-milling feature, this step was also recognized in the last action as not being taught by the Cimini reference.  Specifically, this was disclosed using the Srinivas reference.

	The remarks on pages 6-7 then argue the following:
Additionally, it is unclear why a person having ordinary skill in the art would be motivated to modify Cimini to treat the COS via a hydrolysis process rather than combustion. The Examiner has not provided any basis in fact or objective reasoning as to why a person having ordinary skill in the art would modify Cimini in that manner. Indeed, modifying Cimini to treat the COS via hydrolysis rather than complete combustion would change the manner of operation of Cimini, which is to combust COS to generate CO2 and SO? not H2S as is generated in hydrolysis of COS. See, e.g., id. at col. 8, lines 18-52.

None of the other cited references disclose these features either. For example, the Examiner merely relied on Yang for disclosing that pseudoboehmite is transformed into an active alumina such as y-alumina. However, there is no disclosure in Yang that this y-alumina is used as a catalyst for a “hydrolysis process, comprising: introducing a gas stream comprising a sulfur compound selected from the group of compounds consisting of carbonyl sulfide (COS), carbon disulfide (CS2), sulfur dioxide (SO2), and elemental sulfur (Sx), or carbon monoxide, or a combination of the sulfur compound and carbon monoxide,” as recited in claim 1. Additionally, while Yang discloses that the y-alumina may have catalytically active metals, Yang 

	This position is respectfully contended.   Although the claim describes the process as a hydrolysis process in the preamble, which the specification of this application describes as reacting a carbonyl sulfide with water to yield H2S and CO2, the components entering into the reactor do not require any water (nor is water described as a reactant) or COS and it does not describe any product made.  Therefore, the claim is not limited to these features.  
	As to the combination of Cimini with the other references, it is respectfully contended that the reason to combine, to reduce sulfur, are analogous with each other and therefore and in addition to the reasons provided in the statement to combine, make the combination obvious.
	As to the argument with respect to Yang, Cimini teaches use of an alumina product, but not the precursor used in making the alumina product.  Yang explains that known alumina precursors include pseudo-boehmite, which are transformed to gamma alumina when heated.  Yang is not relied upon for the other claimed features, just that pseudo-boehmite is a known precursor of gamma alumina.

	Next, page 7 argues the following:
Srinivas relates to selective oxidation of H2S to generate SO2, and not to “a hydrolysis process,” as recited in claim 1. Indeed, the Examiner acknowledged that Srinivas “teaches a catalyst for oxidizing H2S to SO2 and sulfur.” Office Action, page 4. Therefore, it is unclear as to why a person having ordinary skill in the art look to Cimini, Yang, and Srinivas for a catalyst composition used for hydrolysis of “ a gas 

	These remarks are respectfully contended as well. As mentioned earlier, the claim’s preamble describes a hydrolysis process, but preambles are not entirely limiting on a claim if the claim itself is viewed as complete.  See caselaw: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	The claims do not recite use of compounds that are necessitated for a hydrolysis process, such as water in the reactant-side.  Therefore the claims themselves are not limited to the hydrolysis process either.  Finally, the claim actually does not seem to require a sulfur compound upon entry into the reactor, but can include a sulfur compound listed in the claim or CO, which the references also meet.  Nonetheless, the sulfur-feature is also treated below.

	Next, the remarks argue on the bottom of pg. 7-pg. 8, the following:


	These remarks are respectfully contended and partially persuasive.  The remarks argue that both Angelini and Colozzi are titania-based catalysts and not gamma alumina-based catalysts.  Angelini is used to disclose what exhaust gases typically enter into the reactor for the types of treatments described in Crimini.  As to Colozzi, although Colozzi teaches use of a titania support, Chatterjee explains that either titania or alumina supports are known for use with these types of catalysts. 

	Next, the remarks on page 8 argue the following:


	This is not persuasive since Chatterjee was relied upon to disclose the concentration of each gas entering the reactor when processed in the same way. The features of the catalyst itself were disclosed in the primary, secondary and tertiary references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 3 states that the reaction zone is operated at reaction conditions comprising an inlet temperature to the reactor.  It is unclear, based on the temperature range claimed, whether the inlet temperature or the reactor temperature is being claimed here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini (US Pat.: 5609845) and in view of Yang (US Pub.: 2009/0098032) and in view of Srinivas (US Pub.: 2003/0194366) and further in view of Angelini (US Pub.: 2014/0134096).
Cimini describes a catalyst used in processing H2S and CO (title).  The process can be used to dissociate H2S to H2 (abstract) or alternatively for use in a Claus reaction (col. 9, lines 34-40).  The catalyst can include cobalt molybdate (col. 7, line 25) on a support, such as alumina (col. 7, line 33) to produce CoMoO4/alumina (col. 11, line 36 in Example 5).  The product is dried, pulverized and then calcinated (example 5).  
As to the amounts, Cimini does not specifically state the amount of Co and Mo used in the catalyst material. 
As to the gamma alumina precursor being pseudo-bohemite, Yang teaches that alumina precursors in hydrated form include pseudo-boehmite or boehmite and that heat transforms the alumina precursor into active alumina, such as gamma alumina (para. 30).

	As to comilling and agglomeration feature, Cimini teaches pulverizing the entire catalyst compound but does not describe co-milling and then agglomerating the catalyst particles.
	As to the co-milling and agglomeration features, Srinivas teaches a catalyst for oxidizing H2S to SO2 and Sulfur (title).  The catalyst composition can include Co, Mo (para. 40, 93) and a metal oxide, such as alumina (para. 40, 89, 90, 91).   
	The catalyst is a mixed powder that is ball milled in order to obtain a desired size range (para. 0163).  These granules are then formed into a desired shape, which can be extruded or made into granular form (para. 0164, 0166).  The granular form can be considered agglomeration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ball mill the entire composition (thereby co-mulling the components) and then shape the catalyst particles into granular form, as taught by Srinivas because ball milling is known to generate a Claus catalyst of a desired size and granulating is a known means to form the catalyst into the desired shape for use in reducing pollutant gases. 
	As to the amounts of Co and Mo in the catalyst material, Srinivas explains that the amount of Mo in oxide form may be from 1-25 % (para. 91) and oxides of cobalt can be from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ oxides or Mo in an amount of 1-25 wt % and oxides of cobalt from 0.1 to 10 wt% with alumina, as taught by Srinivas for use with the H2S decontamination catalyst of Cimini because cobalt oxides and molybdenum oxides added to the H2S decomposition catalyst in this amount in combination with alumina are known amounts that effectively reduce H2S in an exhaust gas stream to reduce this pollutant. 
As to gas stream entering the reaction zone containing one of the sulfur compounds listed in the claim (COS, CS2, SO3 or Sx), Angelini describes a process for the production of hydrogen from a H2S-containig gas stream (abstract) using a catalyst (abstract).  The catalyst may be made up of Co, Mo (para 34) and be supported on a support, such as alumina (para. 34).  The gas stream contains COS and CS2 in a total amount of 0.04 % (see table 1, column under COS plant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Cimini, Yang, Srinivas and Angelini for the isolation of hydrogen from a hydrogen sulfide gas stream that contains H2S and COS and CS2 in an amount of 0.04%, as taught by Angelini because an exhaust stream with CS2 and COS in these concentrations are known to be effective in isolating hydrogen from a H2S for pollutant reduction.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini, Yang and Srinivas and Angelini as applied to claim 1 above, and further in view of Colozzi (US Pub.: 2015/0291420) and in view of Chatterjee (US Pub.: 2011/0274604).
Colozzi describes a process for the production of hydrogen from H2S-containing streams using a catalyst (abstract).  The reference explains in the background that Claus processes takes H2S to water and SO2 (equations 1-3).  Additionally, a small part of the H2S is dissociated to hydrogen and sulfur (para. 5, equation 4, para. 6, equation 5).  
Chatterjee describes a process for the selective oxidation of H2S from a hydrocarbon feedstock (abstract).  The system employs a catalyst that includes cobalt, molybdenum (para. 45) and either titania or alumina (para. 72).  As to the vol% of the components in the gas stream of Claim 2, Chatterjee explains that the H2S-comprising feed stream has COS in an amount of 0.1 to 5,000ppmv and CS2 in an amount of 0.1 to 2500ppvm (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a gas that contains H2S and COS in an amount of 0.1 to 5,000ppmv and CS2 in an amount of 0.1 to 2500ppvm, as in Chatterjee for use in the dissociation of hydrogen from sulfur, as taught by Cimini, Yang and Srinivas  and Angelini because Colozzi explains that H2S dissociation using a Co-Mo/alumina catalyst is known to be effective for use in treating a gas stream with these compositions. 

As to the features of Claim 3, Chatterjee explains that from a temperature range of 120 to 160 degrees C, the sulfur in the stream remains in a liquid state (para. 23), which is desirable in order to obtain the viscosity desired (para. 23).  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini, Yang and Srinivas and Angelini as applied to claim 5 above, and further in view of Simpson (US Pat.: 4097413).
Simpson describes a cobalt-molybdenum alumina catalyst (abstract) used to treat sulfur-containing exhaust (abstract).  The reference explains that to develop maximum activity in the catalyst, it is desired to explore an avenue of increasing the content of active metals in the catalyst (col. 1, lines 21-24).  One of these way for incorporating more molybdenum in the catalyst is by first comulling the reaction solution containing a molybdenum precursor with an alumina precursor, such as boehmite and then comulling this combination with a cobalt precursor (col. 2, lines 15-20).  The combination is then dried and calcinated (col. 2, lines 17-19).  The reference explains that when this method is used, the content of molybdenum used is higher (col. 2, lines 20-23).  The solution that these are mulled in is water (col. 2, lines 15-17) in both metal-containing solutions (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comull the catalyst components in a water-based solution, as taught by Simpson for use with the catalyst of Cimini, Yang and Srinivas and Angelini because .

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini, Yang and Srinivas and Simpson and Angelini as applied to claim 6 above, and further in view of Klein (US Pat.: 8969242) and in view of Radlowski (US Pub.: 2009/0298677).
Cimini, Yang and Srinivas and Simpson and Angelini describe mixing a first and a second aqueous solution with pseduoboehmite and then comulling the mixtures with pseudoboehmite (see rejection above).
The references do not describe the other features of the claim.  
Klein describes a means for preparing alumina carrier (col. 8, lines 55-60) and describes that it is made by taking alumina powder (col. 9, line 14) and commingling it in water (col. 9, lines 15-16), followed by adding an acid (col. 9, lines 16-18), such as nitric acid (col. 9, line 22).  The mixture is molded into the consistency of dough or a wet mix (col. 9, lines 15-16).
As to the other process steps, Klein refers to the prior art reference: Lussier (US Pat.: 6403526) as an example of how to manufacture the alumina support (col. 8, lines 65-67).  In Lussier, the reference explains that use of acid in the boehmite slurry is so that N2O may be removed (col. 20, lines 48-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alumina precursor of Cimini, Yang and Srinivas and Simpson And Angelini with water and nitric acid to make the catalyst into a dough, as 
	As to the loss of ignition feature, Radlowski explains that it is known that metals such as molybdenum are active in catalyzing a wide variety of reactions (para. 4).  It is also known in the field that metals such as cobalt results in enhanced catalytic activity (para. 5) and therefore the combination of these two together and then supported on an inorganic oxide are well known (para. 8, 9).  The support used can be gamma alumina (para. 38).  
	As to the manufacturing step, Radlowski explains that uncalcined pseduoboehmite alumina powder, mixed with water and nitric acid, followed by mixing the support with the catalytic components, followed by drying and then calcinating is used (para. 20).    
Radlowski explains that one criterion for establishing a suitable catalyst has been to measure the weight percent loss on ignition of the catalyst (para. 51).  
LOI is a measure of the total volatiles present in the sample, essentially water and the organic chelating agent (para. 51). The LOI test is conducted by subjecting a sample to an oxygen-containing atmosphere for 1 hour at 1020.degree. F. (548.9.degree. C.), thereby oxidizing or igniting the organic matter and driving off all residual moisture in the catalyst (para. 51).  The desired LOI value following heating and compared to the wet catalyst soon after preparation is typically about 50% lower; preferably about 56% lower; more preferably about 60% lower; still more preferably about 65% lower; for example, about 65% to about 70% lower or more (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pseudo-boehmite-containing catalyst of Cimini, 

As to Claim 8, Cimini explains that the cobalt precursor is cobalt nitrate (col. 11, line 18) and the molybdenum precursor can be can be ammonium molybdate (col. 11, line 39).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 25, 2022